

115 HR 4241 IH: Transportation Access and System Connection Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4241IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Ms. Esty of Connecticut (for herself, Mr. Lipinski, Mr. Rodney Davis of Illinois, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to carry out a pilot program to improve transportation
			 planning, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transportation Access and System Connection Act of 2017. 2.Transportation planning pilot program (a)In generalFor purposes of carrying out sections 119, 133, 148, and 149 of title 23, United States Code, the Secretary of Transportation, in accordance with the requirements of this section, shall carry out a pilot program to improve transportation planning.
 (b)Data setsIn carrying out the program, not later than 1 year after the date of enactment of this Act, the Secretary shall acquire for a participating State or metropolitan planning organization a data set containing information measuring the level of access by all transportation modes to important destinations in the State or metropolitan planning organization, such as jobs, education, health care, and food sources.
			(c)Selection of participating States and MPOs
 (1)In generalThe Secretary shall select, on a competitive basis and in a manner that ensures geographic diversity, 5 States and 10 metropolitan planning organizations (including 6 such organizations that serve an area with a population of not more than 200,000) to participate in the program.
 (2)ApplicationsTo be eligible to participate in the program, a State or metropolitan planning organization shall submit to the Secretary an application at such time and containing such information as the Secretary may require.
 (d)Consultation with participating States and MPOsThe Secretary shall consult with participating States and metropolitan planning organizations to determine the benefits of the data sets acquired under subsection (b).
 (e)Report to CongressNot later than 120 days after providing data sets to States and metropolitan planning organizations under the program, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of the program, including the feasibility of issuing similar data sets to all States, regions, and localities.
 (f)FundingThe Secretary shall carry out the program using amounts made available to the Secretary as administrative expenses under the sections referred to in subsection (a).
			